UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3392 John Hancock Series Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: April 30, 2013 ITEM 1. REPORTS TO STOCKHOLDERS. John Hancock Mid Cap Equity Fund Table of Contents Your expenses Page 3 Portfolio summary Page 4 Fund’s investments Page 5 Financial statements Page 8 Financial highlights Page 11 Notes to financial statements Page 13 Special Shareholder Meeting Page 18 More information Page 19 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the Fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ● Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ● Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on November 1, 2012 with the same investment held until April 30, 2013. Account value Ending value Expenses paid during on 11-1-12 on 4-30-13 period ended 4-30-13 1 Class A $1,000.00 $1,163.20 $7.78 Class B 1,000.00 1,158.10 11.50 Class C 1,000.00 1,158.70 11.51 Class I 1,000.00 1,165.40 5.85 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at April 30, 2013 by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Example [ My account value $8,600.00 / $1,000.00 8.6 ] x $[ “expenses paid” from table ] My actual expenses Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on November 1, 2012 with the same investment held until April 30, 2013. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Account value Ending value Expenses paid during on 11-1-12 on 4-30-13 period ended 4-30-13 1 Class A $1,000.00 $1,017.60 $7.25 Class B 1,000.00 1,014.10 10.71 Class C 1,000.00 1,014.10 10.71 Class I 1,000.00 1,019.30 5.44 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectuses for details regarding transaction costs. 1 Expenses are equal to the Fund's annualized expense ratio of 1.45%, 2.15%, 2.15% and 1.09% for Class A, Class B, Class C and Class I shares, respectively, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 3 Portfolio Summary Top 10 Holdings (31.8% of Net Assets on 4-30-13) HomeAway, Inc. 3.8% CoStar Group, Inc. 3.5% LinkedIn Corp., Class A 3.4% Perrigo Company 3.3% Precision Castparts Corp. 3.3% Clean Harbors, Inc. 3.2% Michael Kors Holdings, Ltd. 2.9% Whole Foods Market, Inc. 2.9% IHS, Inc., Class A 2.8% Align Technology, Inc. 2.7% Sector Composition Industrials 27.1% Consumer Discretionary 21.2% Information Technology 18.2% Health Care 17.7% Consumer Staples 9.2% Energy 2.5% Materials 2.3% Telecommunication Services 1.4% Short-Term Investments & Other 0.4% 1 As a percentage of net assets on 4-30-13. 2 Cash and cash equivalents not included. 3 The prices of medium and small company stocks can change more frequently and dramatically than those of large company stocks. Foreign investing, especially in emerging markets, has additional risks, such as currency and market volatility and political and social instability. Frequently trading securities may increase transaction costs (thus lowering performance) and taxable distributions. Hedging and other strategic transactions may increase volatility of a fund and, if the transaction is not successful, could result in a significant loss. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors and investments focused in one sector may fluctuate more widely than investments diversified across sectors. For additional information on these and other risk considerations, please see the Fund’s prospectus. 4 Fund’s investments As of 4-30-13 (unaudited) Shares Value Common Stocks 99.6% (Cost $19,834,157) Consumer Discretionary 21.2% Hotels, Restaurants & Leisure 0.7% Panera Bread Company, Class A (I) 1,038 183,965 Internet & Catalog Retail 3.8% HomeAway, Inc. (I) 30,812 941,307 Leisure Equipment & Products 1.1% Polaris Industries, Inc. 3,050 262,880 Media 1.1% IMAX Corp. (I) 10,825 276,362 Specialty Retail 7.1% CarMax, Inc. (I) 5,671 261,093 O'Reilly Automotive, Inc. (I) 3,020 324,106 PetSmart, Inc. 7,518 513,028 Ross Stores, Inc. 2,931 193,651 Tractor Supply Company 4,083 437,575 Textiles, Apparel & Luxury Goods 7.4% Michael Kors Holdings, Ltd. (I) 12,564 715,394 PVH Corp. 2,439 281,485 Ralph Lauren Corp. 2,542 461,576 Under Armour, Inc., Class A (I) 5,969 340,711 Consumer Staples 9.2% Beverages 1.1% Monster Beverage Corp. (I) 4,883 275,401 Food & Staples Retailing 4.5% United Natural Foods, Inc. (I) 7,802 389,632 Whole Foods Market, Inc. 8,049 710,888 Food Products 2.3% Green Mountain Coffee Roasters, Inc. (I) 9,767 560,626 Household Products 1.3% Church & Dwight Company, Inc. 4,876 311,528 Energy 2.5% Energy Equipment & Services 1.0% Oceaneering International, Inc. 3,549 249,033 Oil, Gas & Consumable Fuels 1.5% Range Resources Corp. 4,895 359,880 Health Care 17.7% Biotechnology 3.9% Alexion Pharmaceuticals, Inc. (I) 1,360 133,280 Ariad Pharmaceuticals, Inc. (I) 13,710 244,998 BioMarin Pharmaceutical, Inc. (I) 3,660 240,096 Onyx Pharmaceuticals, Inc. (I) 3,630 344,124 Health Care Equipment & Supplies 4.6% Align Technology, Inc. (I) 19,841 657,134 Edwards Lifesciences Corp. (I) 1,625 103,659 Thoratec Corp. (I) 9,790 354,398 5 Fund’s investments As of 4-30-13 (unaudited) Shares Value Health Care (continued) Health Care Providers & Services 2.3% MEDNAX, Inc. (I) 6,269 $556,248 Health Care Technology 1.2% athenahealth, Inc. (I) 3,096 298,021 Life Sciences Tools & Services 0.8% Agilent Technologies, Inc. 4,780 198,083 Pharmaceuticals 4.9% Actavis, Inc. (I) 3,605 381,157 Perrigo Company 6,799 811,869 Industrials 27.1% Aerospace & Defense 3.3% Precision Castparts Corp. 4,162 796,149 Building Products 1.2% Masco Corp. 15,384 299,065 Commercial Services & Supplies 3.2% Clean Harbors, Inc. (I) 13,626 776,273 Electrical Equipment 2.7% AMETEK, Inc. 11,520 468,979 Rockwell Automation, Inc. 2,319 196,605 Machinery 5.3% Chart Industries, Inc. (I) 4,483 380,203 Pall Corp. 5,503 367,105 WABCO Holdings, Inc. (I) 7,431 536,741 Professional Services 5.0% IHS, Inc., Class A (I) 7,153 696,917 Verisk Analytics, Inc., Class A (I) 8,568 525,133 Road & Rail 1.1% J.B. Hunt Transport Services, Inc. 3,903 277,386 Trading Companies & Distributors 5.3% Fastenal Company 8,337 408,930 MRC Global, Inc. (I) 17,422 521,789 W.W. Grainger, Inc. 1,517 373,895 Information Technology 18.2% Electronic Equipment, Instruments & Components 1.2% Amphenol Corp., Class A 3,977 300,343 Internet Software & Services 7.0% CoStar Group, Inc. (I) 7,934 860,125 LinkedIn Corp., Class A (I) 4,385 842,315 IT Services 1.7% Alliance Data Systems Corp. (I) 2,398 411,904 Semiconductors & Semiconductor Equipment 1.1% Altera Corp. 8,753 280,184 Software 7.2% ANSYS, Inc. (I) 1,925 155,656 Autodesk, Inc. (I) 5,480 215,802 Concur Technologies, Inc. (I)(L) 7,304 533,995 Intuit, Inc. 3,945 235,280 6 Fund’s investments As of 4-30-13 (unaudited) Shares Value Information Technology (continued) Nuance Communications, Inc. (I) 18,356 $349,498 Red Hat, Inc. (I) 5,471 262,225 Materials 2.3% Chemicals 2.3% Airgas, Inc. 5,846 565,015 Telecommunication Services 1.4% Wireless Telecommunication Services 1.4% Crown Castle International Corp. (I) 2,709 208,593 SBA Communications Corp., Class A (I) 1,866 147,395 Yield (%) Shares Value Securities Lending Collateral 0.4% (Cost $85,607) John Hancock Collateral Investment Trust (W) 0.2361(Y) 8,554 85,618 Total investments (Cost $19,919,764)† 100.0% Other assets and liabilities, net 0.0% Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. (I) Non-income producing security. (L) A portion of this security is on loan as of 4-30-13. (W) Investment is an affiliate of the Fund, the advisor and/or subadvisor. This investment represents collateral received for securities lending. (Y) The rate shown is the annualized seven-day yield as of 4-30-13. † At 4-30-13, the aggregate cost of investment securities for federal income tax purposes was $19,920,103. Net unrealized appreciation aggregated $4,532,203, of which $4,785,282 related to appreciated investment securities and $253,079 related to depreciated investment securities. 7 Financial statements Statement of assets and liabilities 4-30-13 (unaudited) Assets Investments in unaffiliated issuers, at value (Cost $19,834,157) including $85,392 of securities loaned $24,366,688 Investments in affiliated issuers, at value (Cost $85,607) 85,618 Total investments, at value (Cost Receivable for investments sold 332,875 Receivable for fund shares sold 3,370 Dividends and interest receivable 2,821 Receivable for securities lending income 12 Receivable due from advisor 472 Other receivables and prepaid expenses 24,016 Total assets Liabilities Due to custodian 40,817 Payable for fund shares repurchased 209,423 Payable upon return of securities loaned 84,680 Payable to affiliates Accounting and legal services fees 586 Transfer agent fees 7,668 Trustees' fees 1,162 Other liabilities and accrued expenses 11,997 Total liabilities Net assets Net assets consist of Paid-in capital $23,289,483 Accumulated net investment income (460,204) Accumulated net realized gain (loss) on investments (2,902,282) Net unrealized appreciation (depreciation) on investments 4,532,542 Net assets Net asset value per share Based on net asset values and shares outstanding-the Fund has an unlimited number of shares authorized with no par value Class A ($17,982,085 ÷ 1,111,536 shares) 1 $16.18 Class B ($1,769,827 ÷ 116,727 shares) 1 $15.16 Class C ($3,900,400 ÷ 256,808 shares) 1 $15.19 Class I ($807,227 ÷ 47,949 shares) $16.84 Maximum offering price per share Class A (net asset value per share ÷ 95%) 2 $17.03 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements. 8 Statement of operations — For the six month period ended 4-30-13 (unaudited) Investment income Dividends $65,694 Securities lending 72 Total investment income Expenses Investment management fees 107,209 Distribution and service fees 62,249 Accounting and legal services fees 2,919 Transfer agent fees 24,007 Trustees' fees 787 State registration fees 46,185 Printing and postage 4,842 Professional fees 14,573 Custodian fees 6,444 Registration and filing fees 15,816 Other 5,784 Total expenses Less expense reductions (74,712) Net expenses Net investment loss Realized and unrealized gain (loss) Net realized gain (loss) on Investments in unaffiliated issuers 1,812,013 Investments in affiliated issuers 11 Change in net unrealized appreciation (depreciation) of Investments in unaffiliated issuers 2,350,513 Investments in affiliated issuers (7) Net realized and unrealized gain Increase in net assets from operations See notes to financial statements 9 Statements of changes in net assets Six months ended 4/30/13 Year ended (unaudited) 10/31/12 Increase (decrease) in net assets From operations Net investment loss ($150,337) ($321,855) Net realized gain 1,812,024 339,714 Change in net unrealized appreciation (depreciation) 2,350,506 657,917 Increase in net assets resulting from operations From Fund share transactions Total decrease Net assets Beginning of period 26,668,085 28,039,481 End of period Accumulated net investment loss See notes to financial statements 10 Financial highlights The Financial highlights show how the Fund's net asset value for a share has changed during the period. Class A Shares Period ended 4/30/2013 1 10/31/2012 10/31/2011 10/31/2010 10/31/2009 10/31/2008 Per share operating performance Net asset value, beginning of period Net investment loss 2 (0.07) (0.14) (0.12) (0.10) (0.07) (0.07) Net realized and unrealized gain (loss) on investments 2.34 0.52 0.47 2.64 2.60 (7.41) Total from investment operations Less distributions From net realized gain — (0.23) Net asset value, end of period Total return (%) 5 Ratios and supplemental data Net assets, end of period (in millions) $18 $19 $20 $18 $14 $10 Ratios (as a percentage of average net assets): Expenses before reductions and amounts recaptured 2.01 6 1.92 1.88 2.20 2.33 7 2.08 Expenses net of fee waivers and credits 1.45 6 1.45 1.43 1.38 1.38 7 1.34 Net investment loss (0.96) 6 (1.00) (0.83) (0.87) (0.72) (0.60) Portfolio turnover (%) 26 110 125 76 115 115 1 Six months ended 4 30 Unaudited. 2 Based on the average daily shares outstanding. 3 Does not reflect the effect of sales charges, if any. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periods shown. 5 Not annualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.03% of average net assets. Class B Shares Period ended 4/30/2013 1 10/31/2012 10/31/2011 10/31/2010 10/31/2009 10/31/2008 Per share operating performance Net asset value, beginning of period Net investment loss 2 (0.12) (0.22) (0.20) (0.18) (0.12) (0.16) Net realized and unrealized gain (loss) on investments 2.19 0.49 0.45 2.53 2.50 (7.19) Total from investment operations Less distributions From net realized gain — (0.23) Net asset value, end of period Total return (%) 5 Ratios and supplemental data Net assets, end of period (in millions) $2 $3 $3 $3 $3 $4 Ratios (as a percentage of average net assets): Expenses before reductions and amounts recaptured 2.69 6 2.62 2.58 2.89 3.08 7 2.82 Expenses net of fee waivers and credits 2.15 6 2.15 2.12 2.05 2.05 7 2.06 Net investment loss (1.65) 6 (1.70) (1.51) (1.54) (1.36) (1.33) Portfolio turnover (%) 26 110 125 76 115 115 1 Six months ended 4 30 Unaudited. 2 Based on the average daily shares outstanding. 3 Does not reflect the effect of sales charges, if any. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periods shown. 5 Not annualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.03% of average net assets. See notes to financial statements 11 Financial highlights The Financial highlights show how the Fund's net asset value for a share has changed during the period. Class C Shares Period ended 4/30/2013 1 10/31/2012 10/31/2011 10/31/2010 10/31/2009 10/31/2008 Per share operating performance Net asset value, beginning of period Net investment loss 2 (0.12) (0.22) (0.21) (0.18) (0.12) (0.15) Net realized and unrealized gain (loss) on investments 2.20 0.49 0.46 2.54 2.50 (7.19) Total from investment operations Less distributions From net realized gain — (0.23) Net asset value, end of period Total return (%) 5 Ratios and supplemental data Net assets, end of period (in millions) $4 $4 $4 $3 $3 $2 Ratios (as a percentage of average net assets): Expenses before reductions and amounts recaptured 2.72 6 2.62 2.58 2.90 3.04 7 2.73 Expenses net of fee waivers and credits 2.15 6 2.15 2.12 2.05 2.03 7 1.98 Net investment loss (1.66) 6 (1.70) (1.52) (1.54) (1.36) (1.26) Portfolio turnover (%) 26 110 125 76 115 115 1 Six months ended 4 30 Unaudited. 2 Based on the average daily shares outstanding. 3 Does not reflect the effect of sales charges, if any. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periods shown. 5 Not annualized. 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.03% of average net assets. Class I Shares Period ended 4/30/2013 1 10/31/2012 10/31/2011 10/31/2010 10/31/2009 10/31/2008 Per share operating performance Net asset value, beginning of period Net investment loss 2 (0.04) (0.09) (0.06) (0.05) (0.03) (0.03) Net realized and unrealized gain (loss) on investments 2.43 0.54 0.49 2.71 2.66 (7.56) Total from investment operations Less distributions From net realized gain — (0.23) Net asset value, end of period Total return (%) 3 4 Ratios and supplemental data Net assets, end of period (in millions) $1 $1 $2 $1 — 5 — 5 Ratios (as a percentage of average net assets): Expenses before reductions and amounts recaptured 1.63 6 1.51 1.47 1.90 1.82 7 1.60 Expenses net of fee waivers and credits 1.09 6 1.05 0.98 0.95 0.95 7 0.95 Net investment loss (0.58) 6 (0.60) (0.38) (0.43) (0.30) (0.21) Portfolio turnover (%) 26 110 125 76 115 115 1 Six months ended 4 30 Unaudited. 2 Based on the average daily shares outstanding. 3 Total returns would have been lower had certain expenses not been reduced during the applicable periods shown. 4 Not annualized. 5 Less than 6 Annualized. 7 Includes the impact of proxy expenses, which amounted to 0.03% of average net assets. See notes to financial statements 12 Notes to financial statements (unaudited) Note 1 — Organization John Hancock Mid Cap Equity Fund (the Fund) is a series of John Hancock Series Trust (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek long-term capital appreciation. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. As of April 15, 2013, the Fund is closed to new investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. The Fund is liquidating on June 28, 2013. Note 2 - Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
